                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR21-0045-JCC
10                              Plaintiff,                    ORDER
11          v.

12   SUMIT GARG,

13                              Defendant.
14

15          This matter comes before the Court following a status conference on May 24, 2021
16   regarding the trial date. (See Dkt. No. 48.) Trial is currently scheduled for July 5, 2021. (See Dkt.
17   No. 46.) At the status conference, the Government reported that it recently seized twenty
18   electronic devices that it is imaging and analyzing. Defense counsel represented that he will need
19   additional time to analyze the contents of the electronic devices and determine whether the
20   defense must retain its own expert to analyze the devices. Thus, defense counsel does not believe
21   he could provide effective representation if the trial were to occur on July 5. Despite his
22   attorney’s representations, Mr. Garg objected to any continuance. Having thoroughly considered
23   the argument of counsel and Mr. Garg and the relevant record, the Court OVERRULES Mr.
24   Garg’s objections and FINDS that the ends of justice served by granting a continuance outweigh
25   the best interests of Mr. Garg and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).
26   The reason for this finding is that the failure to grant a continuance would deny counsel for Mr.


     ORDER
     CR21-0045-JCC
     PAGE - 1
 1   Garg the reasonable time necessary for effective preparation, taking into account the exercise of

 2   due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 3   Accordingly, the Court ORDERS:

 4          1. The July 5, 2021 jury trial is CONTINUED until January 10, 2022 at 9:30 a.m.

 5          2. The June 3, 2021 pretrial motions deadline is CONTINUED until December 2, 2021.

 6          3. The period from the date of this order until January 10, 2022 is an excludable time

 7              period under 18 U.S.C. § 3161(h)(7)(A).

 8
 9          DATED this 25th day of May 2021.




                                                          A
10

11

12
                                                          John C. Coughenour
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR21-0045-JCC
     PAGE - 2
